McGuire, J. (concurring in part and dissenting in part).
I respectfully disagree with the majority with respect to the first cause of action for tortious interference with contract.
Paragraph 24 of the lease between Havana Central and the landlord broadly provides that
“[i]f Owner is unable to give possession of the demised premises on the date of the commencement *76of the term hereof, because of the holding-over or retention of possession of any tenant ... or if Owner has not completed any work required to be performed by Owner, or for any other reason, Owner shall not be subject to any liability for failure to give possession on said date” (emphasis added).
Havana Central, however, is not left on the hook regardless of the landlord’s inability to make timely delivery of the premises. Rather, under paragraph 91, Havana Central has the right to terminate the lease “[i]f Landlord is unable to give possession of the demised premises to Tenant on the commencement date of the term hereof for any reason and such failure continues for a period of thirty (30) days.”
Because the landlord would not avoid liability under the lease on account of a refusal to give possession (if, for example, the landlord did not give possession because he got a better offer from another party after signing the lease with Havana Central), I agree that paragraphs 24 and 91 do not render the lease unenforceable. This appeal, however, does not turn on the general validity or enforceability of the lease.
“Tortious interference with contract requires the existence of a valid contract between the plaintiff and a third party, defendant’s knowledge of that contract, defendant’s intentional procurement of the third-party’s breach of the contract without justification, actual breach of the contract, and damages resulting therefrom” (Lama Holding Co. v Smith Barney, 88 NY2d 413, 424 [1996] [emphasis added]). Where conduct by a plaintiffs contractual counterpart would not entitle the plaintiff to recover in an action on the contract, recovery cannot be had against a third party for inducing that same conduct on a theory of tortious interference with contract (Krim Cartage Co. v Courier Servs., 52 AD2d 831, 831 [1976] [because action that defendants induced third party to commit “did not constitute a breach by [third party of its contract with plaintiff,] an action cannot be maintained against these defendants for inducing a breach thereof’]).
Here, there was no “actual breach” of the lease on account of the landlord’s inability to give possession of the premises to Havana Central on or after the commencement date, let alone an “intentional procurement” by Lunney’s of the landlord’s “breach of the contract without justification.” No provision of the lease states that the landlord is obligated under all circumstances to give possession of the premises on *77the commencement date, or imposes a narrower obligation to give possession on the commencement date without regard to the landlord’s inability to do so. To the contrary, the relevant language of the lease is inconsistent with any such obligation. Paragraph 24 expressly and unequivocally provides that the landlord “shall not be subject to any liability” if it is “unable to give possession of the demised premises on the date of the commencement of the term hereof, because of the holding-over ... of any tenant ... or for any other reason.” And if there is no contractual obligation to perform an act, the failure to perform the act cannot be a breach of the contract (see Stratton Group, Ltd. v Sprayregen, 458 F Supp 1216, 1218 [SD NY 1978] [“Clearly a breach (of contract) can only occur when one is under an obligation to perform in the first instance”]; cf. 23 Lord, Williston on Contracts § 63:1, at 436 [4th ed] [noting that “(t)he Restatement (Second) of Contracts . . . defines breach in terms of performance, stating that ‘(w)hen performance of a duty under a contract is due any non-performance is a breach’ ” and that, “(following this general formulation, some jurisdictions state that ‘breach’ is the nonperformance of a duty” (quoting Restatement [Second] of Contracts § 235 [2])]).
To be sure, no provision of the lease expressly states that the landlord is “not required” or is “under no obligation” to give possession on the commencement date if it is unable to do so for any reason. Of course, if there were such a provision there could be no claim of breach (see Martin v Camp, 219 NY 170, 175 [1916] [party to a contract “cannot be made liable in damages for doing that which under the contract he has a right to do”]). But in substance, albeit not in form, that is what the lease provides when it expressly relieves the landlord of any liability if it is unable for any reason to give possession on the commencement date.1 This provision, in my view, is the logical equivalent of a provision stating that the landlord is not required to give possession of the premises if it is unable for any reason to do so.
The majority asserts that there is “no doubt” that the landlord committed not only a breach but a “material *78breach” of its lease with Havana Central when it was unable to give possession of the premises to Havana Central on the commencement date. Unfortunately, the majority does not point to any language in the lease that imposes an obligation on the landlord to give possession on the commencement date even if it is unable to do so. Nor does the majority otherwise explain its certitude or its view that conduct (or, if you will, inaction) by the landlord that is expressly stated in the lease not to be a basis for any liability is nonetheless conduct constituting a breach of the lease.2 The majority also is unpersuasive in characterizing the provisions of paragraph 24 as “exculpatory language” that “deprive[d]” Havana Central of a remedy for the breach the landlord supposedly committed when it was unable to give possession on the commencement date. These characterizations simply assume, without any supporting analysis, the correctness of the majority’s point of view on the very issue that is in dispute—whether the landlord was obligated under the lease to give possession of the premises on the commencement date despite Lunney’s actions in holding over.
There is authority for the proposition that a plaintiff alleging tortious interference with contract need not invariably prove a breach of its contract with a third party (see e.g. Kronos, Inc. v AVX Corp., 81 NY2d 90, 94 [1993] [stating that the four elements of tortious interference with contract are: “(1) the existence of a contract between plaintiff and a third party; (2) defendant’s knowledge of the contract; (3) defendant’s intentional inducement of the third party to breach or otherwise render performance impossible; and (4) damages to plaintiff’ (emphasis added)]). Even assuming that a party to a valid contract who has been induced to render performance of the contract impossible can do so without breaching the contract, plaintiffs tortious interference with contract claim cannot be *79sustained on this ground. By holding over, Lunney’s at most caused the landlord to delay performance rather than render it impossible.
Putting aside the niceties of the pure question of contract law of whether the landlord breached the lease, it strikes me as indisputable that Havana Central had no legally enforceable right against the landlord to possession of the premises on the commencement date whenever the landlord was unable to give possession. And the ultimate issue in this case is a question of tort law—whether a valid cause of action for tortious interference with contract can be stated even if the plaintiff has no legally enforceable right to performance under the agreement. As I read it, Chief Judge Kaye’s opinion in NBT Bancorp v Fleet/Norstar Fin. Group (87 NY2d 614 [1996]) answers that question in the negative. Like the “right” the tort plaintiff in that case sought to protect, the “right” that Havana Central seeks to protect—a right to possession of the premises on the commencement date of the lease—“represented no more than a hope” or “mere expectancy” (87 NY2d at 622). Such a “right,” however, is “not entitled to the same protection that would have been accorded a legally enforceable right to performance under th[e] agreement” (id.). For precisely this reason the Court upheld the dismissal of the plaintiff’s cause of action for tortious interference with contract (id. at 622-623). Havana Central’s cause of action for tortious interference with contract should fare no better.3
On this score, finally, I note that if a landlord’s understandable desire to avoid contractual liability to an incoming tenant in the event the existing tenant fails to vacate the premises prior to the commencement date of the new lease results in provisions like those in paragraph 24, it does not follow that the existing tenant thereby would be immunized from any liability in tort to the incoming tenant whenever it improperly holds over. According to the majority’s analysis, a holdover tenant like Lunney’s is a trespasser. If that is correct, the incoming tenant would appear to have a cause of action against the holdover tenant for tortious interference with prospective business relations *80on the theory that the holdover tenant tortiously interfered with its “prospective contract right[ ]” (NBT Bancorp, 87 NY2d at 621) to possession of the premises on the commencement date. Even if the holdover tenant does not necessarily commit the tort of trespass, the “wrongful means” requirement of this tort (see id. at 624) would appear to be satisfied. Moreover, the additional requirement that the wrongful conduct be “directed not at the plaintiff itself, but at the party with which the plaintiff has or seeks to have a relationship” (Carvel Corp. v Noonan, 3 NY3d 182, 192 [2004]) also would appear to be satisfied. After all, that conduct is a wrong with respect to (and at least in that sense, “directed to”) the landlord. We need not decide the matter, however, as Havana Central has neither alleged this theory of tortious interference with prospective business relations nor argued its applicability in its submission to this Court (see Gustavsson v County of Westchester, 264 AD2d 408, 409 [1999]).4
For substantially the same reasons stated by the majority, I agree that the second and third causes of action, for tortious interference with prospective economic advantage and prima facie tort, were properly dismissed. As to the former, I note that to the extent Havana Central relies on an assertedly fraudulent misrepresentation made to it by the principal of Lunney’s to satisfy the “wrongful means” element, Havana Central has failed to allege “conduct directed not at the plaintiff itself, but at the party with which the plaintiff has or seeks to have a relationship” (Carvel Corp., 3 NY3d at 192).
Because I would dismiss all three causes of action, I would not reach the issue of whether Havana Central’s cross motion to amend the complaint to add HMU Lunney as a defendant should have been granted on renewal.
Sullivan and Gonzalez, JJ., concur with Andrias, J.P.; Saxe and McGuire, JJ., concur in part and dissent in part in a separate opinion by McGuire, J.
Order, Supreme Court, New York County, entered July 13, 2006, modified, on the law, only to the extent of granting that branch of plaintiffs cross motion seeking renewal of the motion to amend the complaint to add HMU Lunney Restaurant Corp. *81as an additional party defendant, and otherwise affirmed, without costs. Cross appeals from order, same court, entered October 25, 2005, dismissed, without costs, as superseded by the cross appeals from the later order.

. After a perhaps too brief struggle, I have succumbed to the temptation to invoke Holmes’ “bad man” theory of law (see O.W. Holmes, Jr., The Path of the Law, 10 Harv L Rev 457, 462 [1897] [“The duly to keep a contract at common law means a prediction that you must pay damages if you do not keep it,—and nothing else”]).


. After stating Lunney’s position that if the landlord did not breach the lease then Lunney’s could not have induced a breach, the majority immediately goes on to state as follows: “However, here, as in Kronish Lieb, Lunney’s became a trespasser once it held over and did not surrender the premises.” Although the point of this observation is unclear, presumably the majority does not mean to suggest that a landlord necessarily breaches its lease with an incoming tenant whenever it is unable to give possession on the commencement date because the prior tenant unlawfully holds over. Whether there is a breach under those circumstances is surely a function of the terms of each particular lease. Nothing in our decision in Kronish Lieb Weiner & Hellman LLP v Tahari, Ltd. (35 AD3d 317 [2006]) suggests that the lease in that case contained provisions like those in paragraph 24 of Havana Central’s lease.


. This conclusion might be fortified (or negated) by cases on tortious interference with contract in which the conduct induced by the alleged tortfeasor constituted a breach of the underlying contract (or was defined to be a breach by the contract), but the contract provided for no or nominal damages in the event of such a breach. Unfortunately, the parties have not brought any such cases to our attention.


. The gravamen of Havana Central’s second cause of action for tortious interference with prospective business relations (prospective economic advantage) is interference with the business it expected to transact with party givérs and other restaurant customers during the period in which the conduct of Lunney’s prevented it from occupying the premises.